Citation Nr: 0902699	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for depression, to 
include as secondary to the claimed back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and January 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The February 2004 rating decision 
reopened, and denied, the veteran's claims of service 
connection for a back disability and service connection for 
hearing loss.  Although it is apparent that the RO reopened 
the claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The January 2005 rating decision denied service connection 
for depression, and denied entitlement to an increased 
(compensable) rating for the service-connected scar, dorsum 
of the right foot.  

In November 2008, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The issues of service connection for a back disability and 
service connection for depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 1975 rating decision, the RO denied service 
connection for a back injury.  A notice of disagreement was 
not received within the subsequent one-year period and that 
decision became final.

2.  Evidence submitted since the RO's June 1975 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
June 1975 rating decision which denied service connection for 
a back injury, thus, the claim of service connection for a 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a back injury, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

The veteran seeks to reopen previously denied claims of 
service connection for a back disability.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In a June 1975 rating decision, the RO denied the veteran's 
original claim of service connection for a low back 
disability based on a finding that no back injury was noted 
in the service medical records, current x-rays were negative, 
and the only positive physical finding on post-service VA 
examination was diffuse tenderness.  

Currently, the medical evidence shows the presence of "age-
related spondylosis without lower extremity radiculopathy.  
The examiner noted the findings on MRI were significant for 
intervertebral disc syndrome.  

The veteran's current claim to reopen was received at the RO 
in July 2003.  In support of his claim, the veteran continued 
to assert that his current back disability began during 
service, and has bothered him ever since.  The veteran 
testified at his video conference hearing in November 2008 
that he injured his back at the same time that he injured his 
left foot, for which the associated scar is service-
connected.  The veteran testified that he was not physically 
examined prior to discharge; rather, he was asked to meet 
with a technician to discuss any physical problems, but that 
this might delay orders for release from service.  According 
to the veteran, the veteran simply wanted to see his family, 
so he said everything was okay.  Significantly, the veteran 
testified that the army records from Darnall Army Hospital, 
which would document treatment for a back injury, were not 
located in the veteran's claims file.  Similarly, the claims 
file does not contain an accident report, or a Line of Duty 
Investigation (LOD) report, or a physical profile.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior final 
denial, the evidence of record did not show that the claimed 
in-service back injury actually occurred, or that the veteran 
was treated for such in service.  

The additional evidence added to the claims file since the 
prior denial is new and material.  It includes competent 
evidence that cures the prior evidentiary defect.  It raises 
the possibility that the veteran did, indeed, injure his back 
during service, as he has consistently maintained since 1975; 
and, it raises the possibility that there are medical records 
and army personnel records that are not currently associated 
with the claims file that could document the veteran's 
claimed injury.  

Evidence submitted since the RO's June 1975 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's June 1975 decision; thus, reopening 
the claim of service connection for a back disability is 
warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a back 
disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a back 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim, and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

Significantly, the veteran asserts that the record is 
incomplete.  During his video conference hearing in November 
2008, the veteran testified that there is evidence not 
currently associated with the claims file that would document 
an in-service back injury, and show treatment for such an 
injury.  More specifically, the veteran testified that there 
should be medical records showing at least two consecutive 
days of treatment for back and foot pain at Darnall Army 
Hospital at Fort Hood, a Line of Duty investigation report, 
and a physical profile showing light duty for at least two 
weeks.  Attempts must be made to obtain these records and 
associate them with the claims file.  

Regarding the claim of service connection for depression, the 
veteran asserts that his depression resulted, or is at least 
aggravated, by his back condition; thus, the issue of 
entitlement to service connection for depression is 
inextricably intertwined with the issue of entitlement to 
service connection for a back disability, and must be 
deferred pending the outcome of the other claim.  See Holland 
v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
back injury, not already associated with 
the claims file.  This search should 
include any medical records from the 
Darnall Army Hospital at Fort Hood 
regarding treatment at the time of the 
alleged accident.  

2.  Obtain the veteran's Army personnel 
file, and any other pertinent records, 
including, but not limited to a Line of 
Duty Investigation/Determination report 
and a physical profile showing limited 
light duty due to injury during service.  

3.  Following completion of the 
development requested, and any additional 
development deemed appropriate, 
readjudicate the veteran's reopened claim 
of service connection for a back 
disability, and the claim of service 
connection for depression.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


